Citation Nr: 1301250	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from October 4, 1972 to November 3, 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied the Veteran's application to reopen service connection for somnambulism.   

The Veteran testified at a hearing in August 2011 before the undersigned, seated at the VA Central Office in Washington, DC.  A copy of the transcript has been associated with the claims file.  

In a September 2011 Board Decision and Remand, the Board reclassified the Veteran's application to reopen service connection for somnambulism as an application to reopen service connection for a sleep disorder and granted reopening.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the same document, the Board remanded the reopened claim for service connection for a sleep disorder to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding the Veteran's claim, including the procurement of additional VA treatment records, and the provision of a VA medical examination to determine the nature and etiology of the Veteran's claimed sleep disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In November 2012, after the recertification of the Veteran's appeal to the Board, the Veteran submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal.  The following further development is required. 

A review of the Virtual VA paperless claims processing system revealed the existence of additional documents pertinent to the present appeal.  Specifically, in an April 2010 VA treatment record, the Veteran reported that he was receiving benefits from the Social Security Administration (SSA) due to a sleepwalking condition which had affected his employability.  The Veteran's claims file currently does not contain any SSA administrative decisions or the underlying medical records SSA used in making any decisions.  It does not appear that VA contacted SSA in order to incorporate its records into the claims file.

When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (finding that medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection).  All relevant SSA records need to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will take appropriate action to contact the Veteran and ask him to provide the names, addresses, and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to treatment for a sleep disorder that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible.  At a minimum, the RO/AMC should procure all VA treatment records dated since June 20, 2012, the date of the last VA treatment record stored in the Virtual VA paperless claims processing system.

2.  The RO/AMC should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2012), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

3.  Thereafter, the RO/AMC should review the evidence received as a result of this remand and, if deemed necessary, submit the claims file to the VA examiner who provided the October 2011 VA medical examination for a further opinion regarding the etiology of the Veteran's claimed sleep disorder.

4.  Afer undertaking any other necessary development, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


